Case 2:18-cv-03658-PA-MAA Document 69 Filed 03/20/19 Page 1 of 2 Page ID #:1392
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-03658-PA-MAA                                            Date: March 20, 2019
Title      Mike Sarieddine vs. Alien Visions E-Juice, Inc., et al. (including counter-action)


Present:   The Honorable MARIA A. AUDERO, United States Magistrate Judge


                  Cheryl Wynn                                    CS: 3/20/2019 (partial)
                  Deputy Clerk                                      Court Recorder

               Attorney Present for                              Attorneys Present for
           Plaintiff/Counter-Defendant:                       Defendant/Counter-Claimant:
                  Bruno Tarabichi                                    John E. Lord
                                                             Amanda G. Hyland, pro hac vice

Proceedings:           Informal Telephonic Discovery Conference

Case called, and counsel state their telephonic appearances. The Court confers with counsel
regarding recording the informal telephonic discovery conference, suggests not recording the
conference to encourage counsel to speak candidly about their positions, and offers to go back on the
record if the parties reach an agreement and/or the Court issues an order. Counsel do not object to
the non-recording of the proceeding, and the Court so orders. The Court then conducts the informal
discovery conference off the record.

Upon the conclusion of the discussion, the parties stipulate their agreement to the issues raised in the
Request for Informal Discovery Conference, attached hereto as Exhibit 1, as follows:

       Defendant’s Request for Production of Documents, Set One (“RFP”) is deemed served as of
        January 11, 2019.

       Defendant’s Request for Admissions, Set One (“RFA”) is deemed served as of January 31,
        2019.

       Defendant’s Interrogatories, Set One (“Interrogatories”) is deemed served as of January 31,
        2019.

       Defendant’s Expert Report is deemed served as of February 11, 2019.

       Plaintiff’s complete responses to the RFA and Interrogatories are due to Defendant no later
        than Tuesday, March 26, 2019, by Noon, Pacific Time.




CV-90 (03/15)                          Civil Minutes – General                             Page 1 of 2
Case 2:18-cv-03658-PA-MAA Document 69 Filed 03/20/19 Page 2 of 2 Page ID #:1393
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-03658-PA-MAA                                             Date: March 20, 2019
Title      Mike Sarieddine vs. Alien Visions E-Juice, Inc., et al. (including counter-action)

       Plaintiff’s production of documents and complete responses to the RFP are due to Defendant
        as follows:

           o Any document, excluding publicly available documents and documents previously
             produced in the matter entitled Sarieddine v. Big Bang Vape Co., LLC, Case No.
             2:17-cv-00989-DSF-SK (the “Big Bang Case”), that is produced by Plaintiff pursuant
             to this Order and that will be cited by Plaintiff in his opposition to Defendant’s
             pending Motion for Summary Judgment, or otherwise used by Plaintiff to create an
             issue of fact in order to defeat Defendant’s pending motion, must be produced to
             Defendant no later than Friday, March 22, 2019, by 5:00 p.m. Pacific Time.

           o Any document, excluding publicly available documents and documents previously
             produced in the Big Bang Case, produced by Plaintiff pursuant to this Order and that
             will not be used by Plaintiff to create an issue of fact in order to defeat Defendant’s
             pending Motion for Summary Judgment must be produced no later than Tuesday,
             March 26, 2019, by 5:00 p.m. Pacific Time.

       Plaintiff will provide a statement to Defendant as to whether any responsive documents have
        been withheld so far, or will be withheld in the March 26, 2019 production, no later than
        Friday, March 22, 2019, by 5:00 p.m. Pacific Time.

       If responsive documents have been withheld by Plaintiff so far, or will be withheld in the
        March 26, 2019 production, Plaintiff will provide to Defendant a log of the withheld
        documents, identifying each document and specifying the objection or other basis for
        withholding the document, no later than Tuesday, March 26, 2019, by 5:00 p.m., Pacific
        Time.

       Plaintiff will provide to Defendant possible dates for Plaintiff’s deposition no later than
        Tuesday, March 26, 2019, by 5:00 p.m. Pacific Time.

Based upon the stipulation of the parties, the Court so orders.

Exhibit 1:
Request for Informal Discovery Conference
                                                                                           2 : 01
                                                                  Initials of Preparer     cw




CV-90 (03/15)                           Civil Minutes – General                            Page 2 of 2
